DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 13, drawn to a first installation apparatus, classified in B60R 13/0206.
II. Claims 14 - 18, drawn to a method for installing a garnish, classified in B23P 19/02.
III. Claims 19 and 20, drawn to a second installation apparatus, classified in B62D 65/026.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Invention II can be practiced by another and materially different apparatus, such as an apparatus which does not comprise a tool connected to the jig such that the jig orients the tool in a predetermined orientation relative to the garnish, and when the garnish is positioned adjacent to the first portion; and a controller, as required by the apparatus of Invention I.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The Inventions are also mutually exclusive. This is because the product of Invention I comprises a controller configured to: indicate an install complete condition when both of force data corresponds to a predetermined force threshold and tool proximity data corresponds to a predetermined tool proximity threshold, where the force data is indicative of a force applied by the tool onto the garnish while the tool installs the garnish onto the first portion, and the tool proximity data is indicative of a proximity of the tool relative to one of the flange, the first portion, and a second portion of the vehicle after the tool mounts the garnish onto the predetermined portion, where the second portion is adjacent to the first portion, and record the force data, the position data, and a vehicle identification data, which is not required by the product of Invention III. Likewise, the product of Invention III comprises a jig including a first portion configured to abut a first flange and a second portion configured to abut a third flange; and a tool including a handle and a tool head connected to the handle, the tool head being configured to engage garnish, the tool being connected to the jig such that the jig orients the tool head in a predetermined orientation relative to the garnish when the jig abuts the first flange and a second flange, which is not required by the product of Invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Invention II can be practiced by another and materially different apparatus, such as an apparatus which does not comprise a jig including a first portion configured to abut a first flange and a second portion configured to abut a third flange; and a tool including a handle and a tool head connected to the handle, the tool head being configured to engage garnish, the tool being connected to the jig such that the jig orients the tool head in a predetermined orientation relative to the garnish when the jig abuts the first flange and a second flange, as required by the apparatus of Invention III.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions have acquired a separate status in the art due to their different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726